Exhibit 10.3

AMENDED AND RESTATED LETTER OF GUARANTEE

AMENDED AND RESTATED LETTER OF GUARANTEE dated as of September 22, 2017 (the
“Letter of Guarantee”) made by the undersigned ZIMMER BIOMET HOLDINGS, INC., a
Delaware corporation (the “Guarantor”), in favor of SUMITOMO MITSUI BANKING
CORPORATION, a Japanese banking corporation, and/or any of its subsidiaries or
affiliates (individually or collectively, as the context may require, the
“Bank”).

PRELIMINARY STATEMENTS:

 

  1. The Guarantor (formerly known as Zimmer Holdings, Inc.) issued that certain
Letter of Guarantee dated as of May 24, 2012 (the “Existing Guarantee”) in favor
of the Bank in support of the obligations of ZIMMER BIOMET G.K. (formerly known
as Zimmer K.K.), a company organized under the laws of Japan (the ‘’Borrower’’),
under that certain ¥11,700,000,000 Amended and Restated Term Loan Agreement
dated as of May 24, 2012 (the “Existing Loan Agreement”).

 

  2. The Bank and the Borrower have entered into (i) that certain
¥11,700,000,000 Amended and Restated Term Loan Agreement dated as of
September 22, 2017, which amends and restates, without novation, the Existing
Loan Agreement, and (ii) that certain ¥21,300,000,000 Term Loan Agreement dated
as of September 22, 2017 (each, as it may be amended, supplemented, extended,
renewed, or otherwise modified from time to time, an ‘’Agreement”, or,
collectively, the “Agreements”), pursuant to which the Bank has extended or will
extend loans to the Borrower in the aggregate principal amount of THIRTY THREE
BILLION JAPANESE YEN (¥33,000,000,000) (the foregoing credit arrangements being
the ‘’Facility’’ and any writing evidencing, supporting or securing the
Facility, including the Agreements, being a ‘’Facility Document’’).

 

  3. To induce the Bank to extend or continue credit or give or continue
financial accommodation under the Facility, the Guarantor has requested that the
Bank allow the Guarantor to amend and restate the Existing Guarantee as set
forth herein.

 

  4. The Guarantor owns a substantial amount of the stock or other ownership
interests of the Borrower and is financially interested in its affairs.

 

  5. Capitalized terms used in this Letter of Guarantee and not otherwise
defined herein shall have the meanings given to such terms in the Agreement.

THEREFORE, in consideration of this Letter of Guarantee and in order to induce
the Bank to extend credit or give financial accommodation under the Facility,
the Guarantor agrees as follows:

Section 1.    Guarantee of Payment. The Guarantor absolutely, unconditionally,
and irrevocably guarantees to the Bank the punctual and full payment of all sums
now owing or which may in the future be owing by the Borrower under the
Facility, when the same are due and payable, whether on demand, at stated
maturity, by acceleration or otherwise, and whether for principal, interest,
fees, expenses, indemnification or otherwise (all of the foregoing sums being
the “Liabilities”). The Liabilities include, without limitation, interest
accruing after the



--------------------------------------------------------------------------------

commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Facility Documents. This
Letter of Guarantee is a guarantee of payment and not of collection only. The
Bank shall not be required to exhaust any right or remedy or take any action
against the Borrower or any other person or entity or any collateral. The
Guarantor agrees that, as between the Guarantor and the Bank, the Liabilities
may be declared to be due and payable for the purposes of this Letter of
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Liabilities shall
immediately become due and payable by the Guarantor for the purposes of this
Letter of Guarantee.

Section 2.    Guarantee Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facility. The
liability of the Guarantor under this Letter of Guarantee is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Facility Documents or
Liabilities, or any other amendment or waiver of or any consent to departure
from any the terms of any Facility Document or Liability, regardless of whether
notice is given or further consent is obtained; (b) any exchange, release or non
perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any other guarantee, for all or any of the
Liabilities; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of any Facility
Document or Liability; (d) without being limited by the foregoing, any lack of
validity or enforceability of any Facility Document or Liability; or (e) any
other defense whatsoever which might constitute a defense available to, or
discharge of, the Borrower or a guarantor.

Section 3.    Guarantee Irrevocable. This Letter of Guarantee is a continuing
guarantee and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Letter of Guarantee and until
the Facility is no longer in effect or, if earlier, when the Guarantor has given
the Bank written notice that this Letter of Guarantee has been revoked; provided
that any notice under this Section shall not release the Guarantor from any
Liability, absolute or contingent, existing prior to the Bank’s actual receipt
of the notice at its branches or departments responsible for the Facility.

Section 4.    Reinstatement. This Letter of Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Liabilities is rescinded or must otherwise be returned by the Bank on
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, all
as though the payment had not been made.

Section 5.    Subrogation. The Guarantor shall not exercise any rights which it
may acquire by way of subrogation, by any payment made under this Letter of
Guarantee or otherwise, until all the Liabilities have been paid in full and the
Facility is no longer in effect; provided that if the Guarantor is an “insider”
of the Borrower, as such term is defined in Section 101 of the Federal
Bankruptcy Code, the Guarantor hereby irrevocably waives any and all right to
which it may be entitled, by operation of law or otherwise, upon making any
payment hereunder, to be subrogated to the rights of the Bank against the
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by the Borrower in respect thereof. If any amount is paid to the
Guarantor on account of subrogation rights under this Letter

 

- 2 -



--------------------------------------------------------------------------------

of Guarantee at any time when all the Liabilities have not been paid in full,
the amount shall be held in trust for the benefit of the Bank and shall be
promptly paid to the Bank to be credited and applied to the Liabilities, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Facility. If the Guarantor makes payment to the Bank of all or any part of
the Liabilities and all the Liabilities are paid in full and the Facility is no
longer in effect, the Bank shall (subject to the proviso in the first sentence
of this Section), at the Guarantor’s request, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the Liabilities resulting from the payment.

Section 6.    Subordination. Without limiting the Bank’s rights under any other
agreement, any liabilities owed by the Borrower to the Guarantor in connection
with any extension of credit or financial accommodation by the Guarantor to or
for the account of the Borrower, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
the Borrower to the Guarantor, if the Bank so requests, shall be collected,
enforced and received by the Guarantor as trustee for the Bank and shall be paid
over to the Bank on account of the Liabilities but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Letter of Guarantee.

Section 7.    Payments Generally. All payments by the Guarantor shall be made in
the manner, at the place, and in the currency required by the Facility
Documents.

Section 8.    Certain Taxes. The Guarantor further agrees that all payments to
be made hereunder shall be made without setoff or counterclaim and free and
clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein (“Taxes”). If any Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Taxes) the amounts payable hereunder in the full amounts so to be paid. Whenever
any Tax is paid by the Guarantor, as promptly as possible thereafter the
Guarantor shall send the Bank an official receipt showing payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Bank.

Section 9.    Representations and Warranties. The Guarantor represents and
warrants that this Letter of Guarantee: (a) has been authorized by all necessary
action; (b) does not violate any agreement, instrument, law, regulation or order
applicable to the Guarantor; (c) does not require the consent or approval of any
person or entity, including but not limited to any governmental authority, or
any filing or registration of any kind; and (d) is the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

Section 10.    Remedies Generally. The remedies provided in this Letter of
Guarantee are cumulative and not exclusive of any remedies provided by law.

 

- 3 -



--------------------------------------------------------------------------------

Section 11.    Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Bank may
otherwise have, the Bank shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Guarantor at any of the Bank’s offices, in South Korean won, U.S.
dollars, or in any other currency, against any amount payable by the Guarantor
under this Letter of Guarantee which is not paid when due (regardless of whether
such balances are then due to the Guarantor), in which case it shall promptly
notify the Guarantor thereof; provided that the Bank’s failure to give such
notice shall not affect the validity thereof.

Section 12.    Rights Cumulative. This Letter of Guarantee shall not be
considered to modify other guaranties, if any, made by the Guarantor in respect
of the transactions between the Bank and the Borrower and shall be additional to
the maximum amount, if any, undertaken by the Guarantor under other guaranties.
The foregoing shall also apply to the guaranties which may be made by the
Guarantor in the future to secure transactions between the Bank and the
Borrower.

Section 13.    Formalities. The Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Letter of Guarantee or
incurrence of any Liability and any other formality with respect to any of the
Liabilities or this Letter of Guarantee.

Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Letter of Guarantee, nor consent to any departure by the Guarantor
therefrom, shall be effective unless it is in writing and signed by the Bank,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the Bank
to exercise, and no delay in exercising, any right under this Letter of
Guarantee shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

Section 15.    Expenses. The Guarantor shall reimburse the Bank on demand for
all costs, expenses and charges (including without limitation fees and charges
of external legal counsel for the Bank and costs allocated by its internal legal
department) incurred by the Bank in connection with the preparation, performance
or enforcement of this Letter of Guarantee. The obligations of the Guarantor
under this Section shall survive the termination of this Letter of Guarantee.

Section 16.    Assignment. This Letter of Guarantee shall be binding on, and
shall inure to the benefit of the Guarantor, the Bank and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Letter of Guarantee. Without limiting the
generality of the foregoing: (a) the obligations of the Guarantor under this
Letter of Guarantee shall continue in full force and effect and shall be binding
on: (i) the estate of the Guarantor if the Guarantor is an individual; and
(ii) any successor partnership and on previous partners and their respective
estates if the Guarantor is a partnership, regardless of any change in the
partnership as a result of death retirement or otherwise; and (b) the Bank may
assign, sell participations in or otherwise transfer its rights under the
Facility to any other person or entity, and the other person or entity shall
then become vested with all the rights granted to the Bank in this Letter of
Guarantee or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

Section 17.    Captions. The headings and captions in this Letter of Guarantee
are for convenience only and shall not affect the interpretation or construction
of this Letter of Guarantee.

Section 18.    Governing Law, Etc. This Letter of Guarantee shall be governed by
the law of the state of New York. Any legal action or proceeding with respect to
this Letter of Guarantee, and any other Facility Document, may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Letter of
Guarantee, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. The Guarantor hereby
irrevocably consents to the service of any and all legal process, summons,
notices and documents in any suit, action or proceeding brought in the United
States of America arising out of or in connection with this Letter of Guarantee
or any other Facility Document by the mailing (by registered or certified mail,
postage prepaid) or delivering of a copy of such process to the Guarantor at its
address set forth on the signature page hereof or as otherwise specified by the
Guarantor from time to time. The Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing contained in this Section 18 shall affect the right of the Bank to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against the Guarantor in any other jurisdiction. THE GUARANTOR
WAIVES ANY RIGHT THE GUARANTOR MAY HAVE TO JURY TRIAL. TO THE EXTENT THAT THE
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS LETTER OF GUARANTEE.

Section 19.    Amendment and Restatement; No Novation. This Letter of Guarantee
constitutes an amendment, restatement, and modification of, but not an
extinguishment, discharge, satisfaction or novation of, any indebtedness,
liabilities or obligations of Guarantor under the Existing Guarantee, and the
Guarantor hereby reaffirms all of its obligations and covenants under the
Existing Guarantee as amended and restated hereby.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Letter of Guarantee to be
executed and delivered by its authorized officer.

 

ZIMMER BIOMET HOLDINGS, INC. By:  

/s/ DANIEL P. FLORIN

  Daniel P. Florin  

Interim Chief Executive Officer, Senior Vice

President and Chief Financial Officer

 

Address:  

345 East Main Street

Warsaw, IN 46580

Attention:   Michael R. Shapiro

Phone:

Fax:

 

(574) 371-8896

(574) 372-4864

 

- 6 -